Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-19 have been submitted for examination.
Claims 1-19 have been allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
After a complete search of the entire relevant prior art, the Examiner has determined the claims are in condition for allowance. The following limitation when viewed in combination with the remainder of the claims as whole place this application in condition for allowance.
determining time deviation values of a to-be-evaluated device in all of N time periods, wherein the time deviation values in all of the N time periods comprise a current time deviation value in a current time period and previous time deviation values in (N — 1) time periods before the current time period, and N is a positive integer greater than or equal to 2; 
determining an inherent deviation value based on the time deviation values in all of the N time periods, wherein the inherent deviation value is a mean value of the time deviation values in all of the N time periods; 
determining, based on the time deviation values in all of the N time periods and the inherent deviation value, timing jitter amplitudes in all of the N time periods; 
selecting, from the timing jitter amplitudes in all of the N time periods, a target timing jitter amplitude with a largest timing jitter amplitude, wherein the target timing jitter amplitude is an evaluation parameter for measuring the quality of the software running environment of the to-be- evaluated device
Claim Interpretation – 35 U.S.C. 112, Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claims 10-18 recite a “first determining module configured to” “second determining module configured to” “third determining module configured to” which indicate structure for performing the recited function in line with what is depicted in Figure 11 and Paragraph 206 of the specification of the present Application.  Therefore, it is presumed that 35 U.S.C. 112, sixth paragraph is not invoked.
                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
The prior art found uses timing Jitter, as an example Huang United States Patent 10,845,404 uses Timing Jitter to detect Noise, but not to determine Quality of a device like the present Application.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner